



SEVENTH AMENDMENT AGREEMENT
This SEVENTH AMENDMENT AGREEMENT (this “Amendment”) is made as of the 23rd day
of June, 2016 among:
(a)    CINTAS CORPORATION NO. 2, a Nevada corporation (“Borrower”);


(b)    the Lenders, as defined in the Credit Agreement, as hereinafter defined;
and


(c)    KEYBANK NATIONAL ASSOCIATION, a national banking association, as
administrative agent for the Lenders under the Credit Agreement (“Agent”).


WHEREAS, Borrower, Agent and the Lenders are parties to that certain Credit
Agreement, dated as of May 28, 2004, that provides, among other things, for
loans and letters of credit aggregating Three Hundred Million Dollars
($300,000,000), all upon certain terms and conditions (as amended and as the
same may from time to time be further amended, restated or otherwise modified,
the “Credit Agreement”);


WHEREAS, Borrower, Agent and the Lenders desire to amend the Credit Agreement to
modify certain provisions thereof (including an increase of the credit
facilities to Four Hundred Fifty Million Dollars ($450,000,000)) and add certain
provisions thereto;


WHEREAS, each capitalized term used herein and defined in the Credit Agreement,
but not otherwise defined herein, shall have the meaning given such term in the
Credit Agreement; and


WHEREAS, unless otherwise specifically provided herein, the provisions of the
Credit Agreement revised herein are amended effective as of the date of this
Amendment;


NOW, THEREFORE, in consideration of the premises and of the mutual covenants
herein and for other valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, Borrower, Agent and the Lenders agree as follows:


1.    Amendment to Definitions in the Credit Agreement. Section 1.1 of the
Credit Agreement is hereby amended to delete the definitions of “Applicable
Facility Fee Rate”, “Applicable Margin”, “Base Rate”, “Commitment Period”,
“Eurodollar Rate”, “Insolvent Lender”, “Maximum Commitment Amount” and “Total
Commitment Amount” therefrom and to insert in place thereof, respectively, the
following:


“Applicable Facility Fee Rate” shall mean:


(a)    for any date prior to the Seventh Amendment Effective Date, the
Applicable Facility Fee Rate in effect prior to the Seventh Amendment Effective
Date;


(b)    effective on the Seventh Amendment Effective Date until the first Margin
Adjustment Date after the Seventh Amendment Effective Date, seven (7.0) basis
points; and


(c)    commencing on the first Margin Adjustment Date after the Seventh
Amendment Effective Date and on each Margin Adjustment Date thereafter, the
number of basis points set forth in the following matrix, based upon the S&P
Rating or the Moody’s Rating in effect at such time:
    





--------------------------------------------------------------------------------





Level
S&P Rating
Moody’s Rating
Applicable Basis Points for the Facility Fee
1
A+ or higher
A1 or higher
5.0
2
A
A2
7.0
3
A-
A3
9.0
4
BBB+
Baa1
12.5
5
BBB
Baa2
15.0
6
less than BBB
less than Baa2
17.5



provided that, notwithstanding anything above to the contrary, (i) if the S&P
Rating and the Moody’s Rating shall at any time be at different Levels in the
above chart, and the difference in Levels is only one Level, then the Applicable
Facility Fee Rate shall be based upon the higher of the applicable S&P Rating
and Moody’s Rating, (ii) if the S&P Rating and the Moody’s Rating shall at any
time be at different Levels in the above chart, and such difference is two
Levels or more, then the Applicable Facility Fee Rate shall be based upon the
Level immediately below the Level determined based on the higher of the S&P
Rating and the Moody’s Rating, (iii) if only one of the two ratings (S&P Rating
or Moody’s Rating) shall exist, then the existing rating shall determine the
Level of the Applicable Facility Fee Rate, and (iv) if neither the S&P Rating
nor the Moody’s Rating shall exist, then the Applicable Facility Fee Rate shall
be set at Level 6. Changes to the Applicable Facility Fee Rate shall be
immediately effective on each Margin Adjustment Date. The above matrix does not
modify or waive, in any respect, the rights of Agent and the Lenders to charge
the Default Rate, or the rights and remedies of Agent and the Lenders pursuant
to Articles VII and VIII hereof.


“Applicable Margin” shall mean:


(a)    for any date prior to the Seventh Amendment Effective Date, the
Applicable Margin in effect prior to the Seventh Amendment Effective Date;


(b)    effective on the Seventh Amendment Effective Date until the first Margin
Adjustment Date after the Seventh Amendment Effective Date, eighty and one-half
(80.5) basis points for Eurodollar Loans; and


(c)    commencing on the first Margin Adjustment Date after the Seventh
Amendment Effective Date and on each Margin Adjustment Date thereafter, the
number of basis points set forth in the following matrix, based upon the S&P
Rating or the Moody’s Rating in effect at such time:


Level
S&P Rating
Moody’s Rating
Applicable Basis Points for Eurodollar Loans
1
A+ or higher
A1 or higher
70.0
2
A
A2
80.5
3
A-
A3
91.0
4
BBB+
Baa1
100.0
5
BBB
Baa2
110.0
6
less than BBB
less than Baa2
132.5



provided that, notwithstanding anything above to the contrary, (i) if the S&P
Rating and the Moody’s Rating shall at any time be at different Levels in the
above chart, and the difference in Levels is only one Level, then the Applicable
Margin shall be based upon the higher of the applicable S&P Rating





--------------------------------------------------------------------------------





and Moody’s Rating, (ii) if the S&P Rating and the Moody’s Rating shall at any
time be at different Levels in the above chart, and such difference is two
Levels or more, then the Applicable Margin shall be based upon the Level
immediately below the Level determined based on the higher of the S&P Rating and
the Moody’s Rating, (iii) if only one of the two ratings (S&P Rating or Moody’s
Rating) shall exist, then the existing rating shall determine the Level of the
Applicable Margin, and (iv) if neither the S&P Rating nor the Moody’s Rating
shall exist, then the Applicable Margin shall be set at Level 6. Changes to the
Applicable Margin shall be immediately effective on each Margin Adjustment Date.
The above matrix does not modify or waive, in any respect, the rights of Agent
and the Lenders to charge the Default Rate, or the rights and remedies of Agent
and the Lenders pursuant to Articles VII and VIII hereof.


“Base Rate” shall mean, for any day, a rate per annum equal to the highest of
(a) the Prime Rate, (b) one‑half of one percent (.50%) in excess of the Federal
Funds Effective Rate, and (c) one hundred (100.00) basis points in excess of the
London interbank offered rate for loans in Eurodollars for a period of one month
(or, if such day is not a Business Day, such rate as calculated on the most
recent Business Day). Any change in the Base Rate shall be effective immediately
from and after such change in the Base Rate. Notwithstanding the foregoing, if
at any time the Base Rate as determined above is less than zero, it shall be
deemed to be zero for purposes of this Agreement.


“Commitment Period” shall mean the period from the Closing Date to June 22, 2021
or such earlier date on which the Commitment shall have been terminated pursuant
to Article VIII hereof.


“Eurodollar Rate” shall mean, with respect to a Eurodollar Loan, for any
Interest Period, a rate per annum equal to the quotient obtained by dividing (a)
the rate of interest, determined by Agent in accordance with its usual
procedures (which determination shall be conclusive absent manifest error) as of
approximately 11:00 A.M. (London time) two Business Days prior to the beginning
of such Interest Period pertaining to such Eurodollar Loan, as listed as the
London interbank offered rate, as published by Thomson Reuters or Bloomberg (or,
if for any reason such rate is unavailable from Thomson Reuters or Bloomberg,
from any other similar company or service that provides rate quotations
comparable to those currently provided by Thomson Reuters or Bloomberg) for
Dollar deposits in immediately available funds with a maturity comparable to
such Interest Period, provided that, in the event that such rate quotation is
not available for any reason, then the Eurodollar Rate shall be the average of
the per annum rates at which deposits in immediately available funds in Dollars
for the relevant Interest Period and in the amount of the Eurodollar Loan to be
disbursed or to remain outstanding during such Interest Period, as the case may
be, are offered to Agent (or an affiliate of Agent, in Agent’s discretion) by
leading banks in any Eurodollar market reasonably selected by Agent, determined
as of 11:00 A.M. (London time) (or as soon thereafter as practicable), two
Business Days prior to the beginning of the relevant Interest Period pertaining
to such Eurodollar Loan hereunder; by (b) 1.00 minus the Reserve Percentage.
Notwithstanding the foregoing, if at any time the Eurodollar Rate, as determined
above, is less than zero, it shall be deemed to be zero for purposes of this
Agreement.


“Insolvent Lender” shall mean a Lender that (a) is not Solvent or is the
subsidiary of a Person that is not Solvent; (b) has become the subject of a
proceeding under the Bankruptcy Code or under any other applicable bankruptcy,
insolvency or similar law now or hereafter in effect, or has had a receiver,
conservator, trustee or custodian appointed for it, or has taken any action in
furtherance of, or indicating its consent to, approval of or acquiescence in any
such proceeding or appointment, or is a subsidiary of a Person that has become
the subject of a proceeding under the Bankruptcy Code or under any other
applicable bankruptcy, insolvency or similar law now or hereafter in effect, or
has had a receiver, conservator, trustee or custodian appointed for it, or has
taken any action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment; provided that a Lender shall
not be an Insolvent Lender (i) solely by virtue of the ownership or acquisition
of an equity interest in such Lender or a parent company thereof by a
Governmental Authority or an instrumentality thereof or (ii) if the Federal
Deposit Insurance





--------------------------------------------------------------------------------





Corporation (or any other federal agency that has the backing of the full faith
and credit of the United States) has assumed all of such Lender’s obligations
under this Agreement, in form and substance satisfactory to Agent; or (c) has
become the subject of a Bail-In Action; provided that a Lender shall not be an
Insolvent Lender solely by virtue of the ownership or acquisition or control of
an equity interest in such Lender or a parent company thereof by a Governmental
Authority or an instrumentality thereof so long as such ownership interest does
not result in or provide such Lender with immunity from the jurisdiction of
courts within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender. Any Insolvent Lender shall cease to be an Insolvent Lender when
Agent determines, in its reasonable discretion, that such Insolvent Lender is no
longer an Insolvent Lender based upon the characteristics set forth in this
definition.


“Maximum Commitment Amount” shall mean Six Hundred Million Dollars
($600,000,000).


“Total Commitment Amount” shall mean the principal amount of Four Hundred Fifty
Million Dollars ($450,000,000), as such amount may be increased up to the
Maximum Commitment Amount pursuant to Section 2.9(b) hereof, or decreased
pursuant to Section 2.9(a) hereof.


2.    Additions to Definitions in the Credit Agreement. Section 1.1 of the
Credit Agreement is hereby amended to add the following new definitions thereto:


“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Companies from time to time concerning or
relating to bribery or corruption.


“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.


“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.


“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in subpart (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in subparts (a) or (b) of this definition
and is subject to consolidated supervision with its parent.


“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.


“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.


“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.


“Exiting Lender” means that term as defined in Section 10.22 hereof.


“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered





--------------------------------------------------------------------------------





by the U.S. Department of the Treasury’s Office of Foreign Assets Control or the
U.S. Department of State or (b) the United Nations Security Council, the
European Union or Her Majesty’s Treasury of the United Kingdom, or other
relevant sanctions authorities.


“Seventh Amendment Effective Date” shall mean June 23, 2016.


“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.


3.    Amendment to Use of Proceeds Covenant. Article V of the Credit Agreement
is hereby amended to delete Section 5.17 therefrom and to insert in place
thereof the following:


Section 5.17. Use of Proceeds. Borrower’s use of the proceeds of the Commitment
shall be solely for working capital and other general corporate purposes of
Parent and its Subsidiaries and for Acquisitions and the repayment of existing
Indebtedness. Borrower will not, directly or indirectly, use the proceeds of the
Loans, or lend, contribute or otherwise make available such proceeds to any
Subsidiary, joint venture partner or other Person, (a) to fund activities or
business of or with any Person, or in any country or territory, in each case
that, at the time of such funding, is, or whose government is, the subject of
Sanctions, or (b) in furtherance of an offer, promise to pay, or the
authorization thereof, or any other offering of value, to any Person in
violation of any Anti-Corruption Laws.


4.    Additions to Compliance with Laws and Contracts Representation and
Warranty. Section 6.3 of the Credit Agreement is hereby amended to add the
following new subsections (g) and (h) at the end thereof:
 
(g)    has ensured that no Company, or to the knowledge of any Company, any
director or officer of a Company, is a Person that is, or is owned or controlled
by Persons that are (i) the subject of any Sanctions, or (ii) located, organized
or resident in a country or territory that is, or whose government is, the
subject of Sanctions; and


(h)    is in compliance with Anti-Corruption Laws, and has implemented policies
and procedures designed to ensure compliance therewith.


5.    Additions to Miscellaneous Provisions. Article X of the Credit Agreement
is hereby amended to add the following new Sections 10.22 and 10.23 at the end
thereof:


Section 10.22. Exiting Lender. On the Seventh Amendment Effective Date, all
Obligations owing to The Northern Trust Company (the “Exiting Lender”) under
this Agreement will be repaid in full (pursuant to an Exiting Lender Agreement
executed by the Exiting Lender and Agent), and the remaining Lenders will assume
such Obligations. Upon such repayment, the Exiting Lender will cease to be a
“Lender” under this Agreement. Each Lender hereby consents to such payment in
full to the Exiting Lender notwithstanding the pro rata sharing of payments
otherwise required by this Agreement.


Section 10.23. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:







--------------------------------------------------------------------------------





(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and


(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:


(i)    a reduction in full or in part or cancellation of any such liability;


(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or


(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.


6.    Amendment to Schedule 1. The Credit Agreement is hereby amended to delete
Schedule 1 (Commitments of Lenders) therefrom and to insert in place thereof a
new Schedule 1 in the form of Schedule 1 hereto.


7.    Reallocation of Outstanding Amounts. On the Seventh Amendment Effective
Date, the Lenders shall make adjustments among themselves with respect to the
Loans then outstanding and amounts of principal with respect thereto as shall be
necessary, in the opinion of Agent, in order to reallocate among such Lenders
such outstanding amounts, based on the revised Commitments as set forth in the
revised Schedule 1 hereto.


8.    Closing Deliveries. Concurrently with the execution of this Amendment,
Borrower shall:


(a)    deliver to Agent, for delivery to each Lender requesting a Revolving
Credit Note, such Lender’s Revolving Credit Note in the amount specified as such
requesting Lender’s Commitment in Schedule 1 to the Credit Agreement (after
giving effect to this Amendment);


(b)    deliver to Agent an officer’s certificate (or comparable domestic
documents) certifying the names of the officers of each Credit Party authorized
to sign this Agreement, together with the true signatures of such officers and
(i) certified copies of the resolutions of the board of directors (or comparable
domestic documents) of such Credit Party evidencing approval of the execution
and delivery of this Agreement, and (ii) certified copies of the Organizational
Documents of such Credit Party or confirmation that such Organizational
Documents have not been amended since the Closing Date;


(c)    accept and consent to the terms of that certain Exiting Lender Agreement,
between The Northern Trust Company and Agent;


(d)    execute and deliver to Agent, for its sole benefit, the Seventh Amendment
Agent Fee Letter, and pay to Agent the fees stated therein;


(e)    execute and deliver to Agent, for the pro rata benefit of the Lenders,
the Seventh Amendment Closing Fee Letter, and pay to Agent the fees stated
therein;


(f)    cause each Guarantor of Payment to execute the attached Guarantor
Acknowledgment and Agreement; and







--------------------------------------------------------------------------------





(g)    pay all legal fees and expenses of Agent in connection with this
Amendment and any other Loan Documents.


9.    Representations and Warranties. Borrower hereby represents and warrants to
Agent and the Lenders that (a) Borrower has the legal power and authority to
execute and deliver this Amendment; (b) the officers executing this Amendment
have been duly authorized to execute and deliver the same and bind Borrower with
respect to the provisions hereof; (c) the execution and delivery hereof by
Borrower and the performance and observance by Borrower of the provisions hereof
do not violate or conflict with the Organizational Documents of Borrower or any
law applicable to Borrower or result in a breach of any provision of or
constitute a default under any other agreement, instrument or document binding
upon or enforceable against Borrower; (d) no Default or Event of Default exists,
nor will any occur immediately after the execution and delivery of this
Amendment or by the performance or observance of any provision hereof; (e) each
of the representations and warranties contained in the Loan Documents is true
and correct in all material respects as of the Seventh Amendment Effective Date
as if made on the Seventh Amendment Effective Date, except to the extent that
any such representation or warranty expressly states that it relates to an
earlier date (in which case such representation or warranty is true and correct
in all material respects as of such earlier date); (f) Borrower is not aware of
any claim or offset against, or defense or counterclaim to, Borrower’s
obligations or liabilities under the Credit Agreement or any Related Writing;
and (g) this Amendment constitutes a valid and binding obligation of Borrower in
every respect, enforceable in accordance with its terms, except as enforcement
may be limited by bankruptcy or insolvency laws or similar laws affecting the
rights of creditors generally or by general principles of equity.


10.    Waiver and Release. Borrower, by signing below, hereby waives and
releases Agent, and each of the Lenders, and their respective directors,
officers, employees, attorneys, affiliates and subsidiaries, from any and all
claims, offsets, defenses and counterclaims arising out of, or relating to, the
Credit Agreement and the other Loan Documents of which Borrower is aware, such
waiver and release being with full knowledge and understanding of the
circumstances and effect thereof and after having consulted legal counsel with
respect thereto.


11.    References to Credit Agreement and Ratification. Each reference to the
Credit Agreement that is made in the Credit Agreement or any other Related
Writing shall hereafter be construed as a reference to the Credit Agreement as
amended hereby. Except as otherwise specifically provided herein, all terms and
provisions of the Credit Agreement are confirmed and ratified and shall remain
in full force and effect and be unaffected hereby. This Amendment is a Loan
Document.


12.    Counterparts. This Amendment may be executed in any number of
counterparts, by different parties hereto in separate counterparts and by
facsimile or other electronic signature, each of which, when so executed and
delivered, shall be deemed to be an original and all of which taken together
shall constitute but one and the same agreement.


13.    Headings. The headings, captions and arrangements used in this Amendment
are for convenience only and shall not affect the interpretation of this
Amendment.


14.    Severability. Any provision of this Amendment that shall be prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof or affecting the validity or enforceability of such
provision in any other jurisdiction.


15.    Governing Law. The rights and obligations of all parties hereto shall be
governed by the laws of the State of Ohio, without regard to principles of
conflicts of laws.


[Remainder of page intentionally left blank.]


11988057.8





--------------------------------------------------------------------------------






JURY TRIAL WAIVER. BORROWER, AGENT AND THE LENDERS, TO THE EXTENT PERMITTED BY
LAW, EACH HEREBY WAIVES ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY
DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE, AMONG BORROWER, AGENT
AND THE LENDERS, OR ANY THEREOF, ARISING OUT OF, IN CONNECTION WITH, RELATED TO,
OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THIS
AMENDMENT OR ANY NOTE OR OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR
DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS RELATED THERETO.


IN WITNESS WHEREOF, the parties have executed and delivered this Amendment as of
the date first set forth above.


 
CINTAS CORPORATION NO. 2


By: /s/ Paul F. Adler                       
      Paul F. Adler
      Vice President and Treasurer
 
 
 
KEYBANK NATIONAL ASSOCIATION
   as Agent and as a Lender


By: /s/ Brian Fox                         
       Brian Fox
       Senior Vice President





Signature Page 1 of 7 to
Seventh Amendment Agreement

--------------------------------------------------------------------------------







 
JPMORGAN CHASE BANK, N.A.
   as Syndication Agent and as a Lender


By:  /s/ Erik Barragan                            
Name: Erik Barragan
Title:Authorized Officer





Signature Page 2 of 7 to
Seventh Amendment Agreement

--------------------------------------------------------------------------------







 
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.
    as Co-Documentation Agent and as a Lender


By: /s/ Thomas J. Sterr
Name: Thomas J. Sterr
Title:Authorized Signatory







Signature Page 3 of 7 to
Seventh Amendment Agreement

--------------------------------------------------------------------------------







 
U.S. BANK NATIONAL ASSOCIATION
   as Co-Documentation Agent and as a Lender


By:  /s/ Kenneth R. Fieler
Name: Kenneth R. Fieler
Title: Vice President





Signature Page 4 of 7 to
Seventh Amendment Agreement

--------------------------------------------------------------------------------







 
FIFTH THIRD BANK
   as Co-Documentation Agent and as a Lender


By:  /s/ Megan S. Szewc
Name: Megan S. Szewc
Title: Vice President







Signature Page 5 of 7 to
Seventh Amendment Agreement

--------------------------------------------------------------------------------







 
PNC BANK, NATIONAL ASSOCIATION


By:  /s/ Jeffrey P. Fisher
Name: Jeffrey P. Fisher
Title: Vice President







Signature Page 6 of 7 to
Seventh Amendment Agreement

--------------------------------------------------------------------------------







 
WELLS FARGO BANK, NATIONAL ASSOCIATION


By:  /s/ Thiplada Siddiqui
Name: Thiplada Siddiqui
Title: Vice President















Signature Page 7 of 7 to
Seventh Amendment Agreement

--------------------------------------------------------------------------------






GUARANTOR ACKNOWLEDGMENT AND AGREEMENT


The undersigned consent and agree to and acknowledge the terms of the foregoing
Seventh Amendment Agreement dated as of June 23, 2016. The undersigned further
agree that the obligations of the undersigned pursuant to the Guaranty of
Payment executed by the undersigned are hereby ratified and shall remain in full
force and effect and be unaffected hereby.


The undersigned hereby waive and release Agent and the Lenders and their
respective directors, officers, employees, attorneys, affiliates and
subsidiaries from any and all claims, offsets, defenses and counterclaims of any
kind or nature, absolute and contingent arising out of, or relating to, the
Credit Agreement and the other Loan Documents, of which the undersigned are
aware or should be aware, such waiver and release being with full knowledge and
understanding of the circumstances and effect thereof and after having consulted
legal counsel with respect thereto.


JURY TRIAL WAIVER. THE UNDERSIGNED, TO THE EXTENT PERMITTED BY LAW, HEREBY WAIVE
ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING
IN CONTRACT, TORT OR OTHERWISE, AMONG BORROWER, AGENT, THE LENDERS AND THE
UNDERSIGNED, OR ANY THEREOF, ARISING OUT OF, IN CONNECTION WITH, RELATED TO, OR
INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THIS
AMENDMENT OR ANY NOTE OR OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR
DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS RELATED THERETO.


CINTAS CORPORATION


By: _/s/ Paul F. Adler                   
      Paul F. Adler
      Vice President and Treasurer


CINTAS CORPORATION NO. 3


By:_/s/ Paul F. Adler                   
      Paul F. Adler
      Vice President and Treasurer


CINTAS CORPORATE SERVICES, INC.


By:_/s/ Paul F. Adler                   
      Paul F. Adler
      Vice President and Treasurer









Signature Page to
Guarantor Acknowledgment and Agreement

--------------------------------------------------------------------------------






SCHEDULE 1


COMMITMENTS OF LENDERS








LENDERS




COMMITMENT
PERCENTAGE
REVOLVING
CREDIT
COMMITMENT
AMOUNT






MAXIMUM AMOUNT
KeyBank National Association
19.50%
$87,750,000
$87,750,000
JPMorgan Chase Bank, N.A.
19.50%
$87,750,000
$87,750,000
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
14.00%
$63,000,000
$63,000,000
U.S. Bank, National Association
13.00%
$58,500,000
$58,500,000
Fifth Third Bank
13.00%
$58,500,000
$58,500,000
PNC Bank, National Association
10.50%
$47,250,000
$47,250,000
Wells Fargo Bank National Association
10.50%
$47,250,000
$47,250,000


Total Commitment Amount
100%
$450,000,000
$450,000,000







S-1